OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN                        /’

      GLMU)c.MANN
       .-   .UnAb

we1
Iknoruble T.O.           Walton, Ply.8


              SIotion 1 (a) of Art1010 66878, femoaa*8 Anno-
tated   Civil Statutes, Q?lnu                        a *ohauffeu?" UI io~lowsr
                   *Any person vbo operatu a m&or fr
              hfole tar any puqoise, who10 or p8x-tthe,
              u on amployeo, sormnt, agent, or lnde-
              pondant 00ntraOtor. alutbr ad    0 00l0.S7
              or oorniulong             ud       every       per808   rho     o-r-
                 atu a motor raelo   while 8aah vehioLe f8
                 in use tir kin or lean.=
              Seatlea 8 oi &&id*                      65878, upra,            require8 that
*all ohuuffeur8~ be llom                             irtho    fblbmia16 lm@mge:
                         Wa a l
                              nd
                            iterAprill,l9S&,no
              por6oa tioqt tlwee lxppter8lylr o a fiQt
              unhrtkl8   Aot, 8balldrlre anymotor
              ,mhielo 8gon l hl&may l8 thir Stat*
              unless 8ueh parson on a3plloatlon ha8
              bun        Itemu*      u        uI operator or ohauf-
                 reur by the aepabtmnt under the pro-
                 rirloa8at thU ALot.”
              Beotloo.S of the hot emamntes                           wexeaption8*.
Subdivi8ion        (b)   Of   SOCtiOn         S QrOVid~8        a8    !b11OU8!

                         a r m y p emn in tla lr 7 lo oo r
                 the United       Statu
                                   snd *hen fun&h&
              rith a &river’8    penrft and rhen OQW-
              ding aa orflolil     motor rehi~le in
                              ahall be exempt hPa ll-
                 such secrrrlca
                 OOl.lOOoader thi8            ht.”

            l%I-t~  8tUdMt8 Of A- 8 1. CO&Bge, working Dp-
der the dimatloa of the leader of the Torao Coopcratln
Wildllfo Re8earch Unit, drive rotor rehiolsr Wmed by the
Fwleral Oov8rnmnt”.     Tke;Iare paid for t&elr 8Ol'Vi-8
from funds:   rovldod b? tke Texas Oaps, Jl8b and Opkr
Coari681Oll s Stat. fUd8)                Or     th     lilsriOM iifildlifemti-
tuts (private funds).
                 Tke qnUt:M         i8, whothor Ot not                 then      8tUdaXlt8
ma*     obtain     ohalstieur8*      llom8e8             under ArtlOle          bb87a.
HoaorubloT. 0. miton, Page 3


          or 8erTant8 8inae t&p ax-asubjeot to the oontml
m1ploo]ree8
or the &e&or o? tho Wlildlife ReaearohUnit nnd rsoolreOOE-
peruatlon in the        r0m of 8IlhX%iesor *sipas.
              ma088  exww881y umpt    under tb QMV~B:OM                  0r
tbs     lnw, tke8e 8tudUrt8 are 8tatutol-y"Okd?W?8*   MU                 must
oaapl~ulththoluwby obtaimingohan??eon*
                                     liaeMu8.
                Sub8mtloa (b)of SeationS, above              quuted, 18
th e
   o nlylexaptlon*            raootOlf
                            applleablo to the 6-0 at
hand. rOt it ?a8 rU 8kOI-tOf IIWtiog th0,8itMtiM O?
then A. b I 8tidWit8. Ia the f'lr8tplaoo, tbsr   are tpot
=irr the 8WViOe Of tke -it& 6tatO8.*  &SoPd,   tkOafdo
nut kam "a drivbr’8pqmlt* ?-the Unite4 state& ?ia-
ally,theyare not wopentln8an ofrioialrPtarrahioleIn
su6h 8ervloe*,i.e.,80-e   or the IJnitodState8 Q0mm-
runt, wmn Shou& they are &riving %&or rahloler    own&
bytha TederaZCQmm%mw.W.   ti  8014 iMtUW.8,    tbO80 8tU-
dOnt8     are paid fm        privatefUd8.
          We 0-t    8tretOh the sxo&tiO%of Seo~tios 3 (b)
to ruoh them in any one of t&a tkru oondit~oB8   8et tort&i
ia the tamllng o? the 8ub8eotion, and all the triple rem:-
8ite8     wt     be me&.
        At thl8pointn oall attention to Oplalo8X0.
                   15, 1999,holdiD t&a&par8oaa w-
0470, renderedA&u-l1
PlO   bJ h. & y. CO11060, WkOSO dtrtiO8 b0lUdO OpCrMtiq
0Jd
  0lge-ownod tioka 8hOUld obtain ohgri?eu?e* llUeIi808
UnCer Artlclo 6681a,          Vernon*8     Annotated Clrll    Statute&

          10 are fad.llar  with the hol4lyl o? t!m Snprw
Court of the United State8 in the OESO oi Johnson T8.
xarylEn6 (UmO) 41 sup. ct. 16.
          The aase is easily dlstla&tahable   ?rem the pre8-
ant 8ltuatlon. PlaIatiff in em? lo the Sohwm basewas
ea w@loyse of the Post Oitiae !hpa.rtaentof the United
Stat.8 drifing a garermsnt    rotor traok aam8l date links.
It M held that the 8tato of Naryland ha6 no pore? to re-
q&ire 8uob aa uplupu   to obtain a liaryluad drifer'alioenh
bJeubmlttiayto   en lx8&mtiom    00n0ora    hlr OMtm8e
UK% paying #s.~         1lOUi8e ?n.         ins reMoni”t lag b&If.& tha opln-
ion rea that the &mtrument8 OS the superior eomert4 a? the
United State8 Qovornmnt Eil8t be iBRaInsrr0r8tate eentrol
la th8 p@rfurMM e o? their dutie8 O? natiuaal 8OOp0.
                The statue e?      l   federel mall ourier     emplomd by
tko     unltudstatu        Pe8t   orfloe   D8pM        In   op8ntir48 a
                                                                                        323



lZonorabl8 f. 0. Ftaltoa,Page 4


 gorsnusllt motortmcrk in sa idlorrioo Is In no way anal-
 ogoua to that of an A. & Y. Collasgsstudent draw&q wages
 from stat6 or grlrateftmda for o*ratIng a gommment-
 owea ear la a state eoopuatIro pmjeot. The exemption
 of Seotioa3 (b) would reaoh the employeeof tho Ualted
 States Post OSfIaoDepartsent8x4 uu oloarlydeaI@md to
 la r ve th r ltp u r p o lm. B u t
                                  nelth tha
                                        a r 8ta tu to
                                                    lxaptloll
                                                      ry
 aor   #a     rmaeon.lag of tha opipion        *oald       apply    to   the   r00t8
 unum       oolaaldoratian.
                xn oplaion Be. Mw,         dated uoy ta, 1939, ue
 rent     further than n, de ia ala        laatonoe In denyIn& an
 l m8ptfon    under klm@atioa   tb)       *f    Seetiolr      S, tn rkr         ef
 the Jolanaamra.      Ku+and  dsotrine.   Ourdeolaioaruthat
 a 02.h.    wrker,    oa a oouaty mad projeet drlri~     l noun-
 tpowned truck but drawing hlr psp fran the Unlted 3tates
 Ue~eramnt    I.8not l      t tro880btehg     8 0h0tir0w8 ii-
 oenso uaaor seotion S   “4 b) 0r Artiolo  6bW~, Vuaoa*8    An-
 notrted  Oltil statutaa.     Tha reay1n la that he la aot *op-
 ending   on orflolal    note? ~ehSo1~0~dthla    the uemptioa
 pcoriaion.    xnh0r80t a-0      th0t h0 ir arvrit~ pi rm
 the ~odenl Gorwmwnt doe@ not bW            a U.P.A. rorker
,wlthIathe doetrlne ofSoha6on ~6. Wrylead. Saidrrarkor
 Ia employedon a oouatJ mad projeot,drIrLng a oounty-
 owned tnaok. Se Is mot, thmrefore, an iatstrument of the
 United Stat*8Ooventunt who80 oospulaoryooapllanoedth
 state licen8. laws rauld oent3t1tute
                                    an I.arrii¶g@#lltupon
the donaia of the Tedoral Coroznaoat. The well reoo(plira~d
iPmmity 0r 10a0~sl iostmatrlitie8 do-88not ~rt~nd t0
this 0884, due tn the r8et that tlm status of t&o @.?.A.
parker on a oounty pmpjeot, driving a county-omed tmok,
Is mat that or a Iedortiuplope    p ufo r a la lg
                                                ervloe of
 fedoral acape.
            Xt ia our oplaloa that tb students of A. & Y.
 Collage, driv&    noter rehloler ounad by the Yederoi Oar-
 armant fbr th8 Tuaa Coopontlre WIldllfe Rmnaamh Unit
 emd drwlng pay froa atate or prhato funds, are %hauf-
 tours" wlthla the eoove~o of Artlole 6087a. Voraon*a An-
 notated Clrll Statutar,   and mat obtala ahatpf'fetlr8'
                                                      ll-
 oonsu, ~beIngnolthbr laapt undo? the Aot nor under den-
 a-al prinoiple of ooll8tituthml   law.
                Ba hare prmrioualy pointed out               that    If the aaopa
 or the 8tatutorydofInItIo~of          Ia toa broad,
                                          ~0h8umtu*
 it Is a nttor mail7 rwmdbd by le&Ialatioa. It ia not
 for thI# departmat to pea8 upen th6 dirialoa                        of   l    pu%ia-
 ulu legIslati~0  wadmat.
.      .




    xonor&loT.o.lilton,Paga     8 7


              Trartlng that the lbova full7 uumem   your in-
    qulrl*r,lm un




                                                    AaaIatan8
       APPROVED JuL 13, 1939
    Dst